Case 1:17-cv-01323-MN Document 308 Filed 07/17/20 Page 1 of 3 PageID #: 8983




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

Consumer Financial Protection Bureau,          )
                                               )
                       Plaintiff,              )
                                               )       C.A. No. 1:17-cv-01323-MN
       v.                                      )
                                               )
The National Collegiate Master Student         )
Loan Trust, et al.,                            )
                                               )
                       Defendants.             )


                                    NOTICE OF RATIFICATION

       Plaintiff Consumer Financial Protection Bureau submits this notice to inform the Court of

a development concerning this case.

       As highlighted in Intervenors’ Motion to Dismiss (ECF No. 301), the Supreme Court

recently held, consistent with the Bureau’s position on this issue, that a provision of the Bureau’s

statute permitting the President to remove the Bureau’s Director only for “inefficiency, neglect

of duty, or malfeasance in office” was unconstitutional. Seila Law LLC v. CFPB, No. 19-7, 2020

WL 3492641 (U.S. June 29, 2020). The Court went on to hold, also consistent with the Bureau’s

position, that the removal provision could be severed from the rest of the statute. In doing so, the

Supreme Court made clear that, in light of its decision, “[t]he agency may … continue to

operate,” with a Director who is now “removable by the President at will.” Id. at *5.

       In the wake of the decision in Seila Law rendering her removable at will, the Bureau’s

Director has considered the basis for the decision to file this lawsuit, and has ratified that

decision. The Director’s declaration of ratification is attached.

       In the opposition that it will file to Intervenors’ Motion to Dismiss, the Bureau will

explain why, as a result of this ratification, this enforcement action may proceed apace.


                                                   1
Case 1:17-cv-01323-MN Document 308 Filed 07/17/20 Page 2 of 3 PageID #: 8984




Dated: July 17, 2020


                                   Respectfully submitted,


                                   Attorneys for Plaintiff
                                   Bureau of Consumer Financial Protection

                                   THOMAS G. WARD
                                   Enforcement Director

                                   DEBORAH MORRIS
                                   Deputy Enforcement Director

                                   ALUSHEYI J. WHEELER
                                   Assistant Litigation Deputy


                                   /s/ Gabriel Hopkins
                                   Gabriel Hopkins
                                   gabriel.hopkins@cfpb.gov
                                   Phone: 202-435-7842
                                   Stephen Jacques
                                   stephen.jacques@cfpb.gov
                                   202-435-7368
                                   Jane Peterson
                                   jane.peterson@cfpb.gov
                                   202-435-9740

                                   Enforcement Attorneys
                                   Consumer Financial Protection Bureau
                                   1700 G Street NW
                                   Washington, DC 20552
                                   Facsimile: (202) 435-7722




                                      2
Case 1:17-cv-01323-MN Document 308 Filed 07/17/20 Page 3 of 3 PageID #: 8985




                                          CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2020, I electronically filed Plaintiff’s Notice of Ratification
with the Clerk of Court using CM/ECF which will send notification of such filing(s) to all parties to
this matter registered for CM/ECF.

        I hereby further certify that I sent a copy of Plaintiff’s Notice of Ratification by certified mail
to the agent authorized to accept service on behalf of the Defendants.

Dated: July 17, 2020

                                                                /s/ Gabriel Hopkins
                                                                Consumer Financial Protection Bureau
                                                                1700 G St. NW
                                                                Washington, DC 20552
                                                                gabriel.hopkins@cfpb.gov

                                                                Attorney for Plaintiff Consumer
                                                                Financial Protection Bureau




                                                     3
